Citation Nr: 0520831	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from December 1970 to 
September 1973.

This appeal originally arose from rating decisions of the 
Louisville, Kentucky Regional Office (RO).  The veteran's 
appeal is currently being handled by the Cleveland RO.  

By rating decision in September 1998, entitlement to service 
connection for PTSD was granted and a 30 percent evaluation 
was assigned, effective from the date of claim on October 21, 
1996.  The veteran perfected an appeal to the Board based on 
the assignment of the 30 percent evaluation.  By rating 
decision in June 2000, a 50 percent evaluation was assigned 
for PTSD, effective from the October 21, 1996 date of claim.  

In regard to the instant claim for a higher evaluation for 
the service-connected PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the September 1998 rating action was the 
initial grant of service connection for PTSD, the Board will 
continue to consider whether additional staged ratings should 
be assigned for the veteran's service-connected PTSD.  In 
this way, the Court's holding in Fenderson will be complied 
with in the disposition of the veteran's appeal. 

The Board also notes that the issue of service connection for 
coronary artery disease as being secondary to the service 
connected PTSD was remanded from the Board to the RO in 
September 2003.  By rating decision in March 2005, service 
connection was granted for coronary artery disease.  As a 
result, this issue no longer is on appeal before the Board.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on October 21, 1996 to the present 
time, the veteran's service connected PTSD has rendered him 
demonstrably unable to retain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service connected PTSD, effective from the date of claim 
on October 21, 1996, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.951, Part 4 to include §§ 4.1, 4.2, 4.7 
(2004); Diagnostic Code 9411 (as in effect prior to November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA general medical examination in April 1998, it was noted 
that the veteran was currently unemployed.  

On VA psychiatric examination in August 1998, it was noted 
that the veteran had worked in the maintenance field from 
1982 to 1992.  The veteran currently was in receipt of Social 
Security Administration (SSA) disability benefits for 
disorders to include PTSD.

On the November 1998 notice of disagreement, the veteran 
indicated that he suffered from daily panic attacks.  He 
stated that he was unable to work as he could not be around 
people.  He attended weekly PTSD group therapy, as well as 
grief and individual counseling sessions.  When he had last 
tried to work, the veteran reported that he would become 
paranoid and he was unable to be around co-workers.  He 
further indicated that he had been receiving Social Security 
disability benefits since 1996 primarily due to PTSD.

On the January 1999 substantive appeal, the veteran stated 
that his treating VA mental health provider had told him that 
he was unemployable due to the medications he took.  

On SSA psychiatric examination in March 1998, the diagnoses 
included PTSD.  It was noted that the veteran was receiving 
ongoing mental health care treatment along with a course of 
medications.  

It was determined by decision of the SSA in February 1996 
that the veteran was disabled for SSA purposes from January 
1995 due to a primary diagnosis of psychiatric disability.

On VA psychiatric examination in October 1999, it was noted 
that the veteran was divorced and that he lived alone.  An 
October 1999 social survey report indicates that the veteran 
was on a fairly heavy dose of medication.  The veteran 
suffered from panic attacks, depressed mood, and intrusive 
thoughts.  He was trying to maintain an even keel in his 
life.  It was opined that the veteran suffered from a very 
significant degree of emotional distress.  

A May 2001 VA hospital report indicates that the veteran had 
been admitted with homicidal ideation and visual 
hallucinations.  He was having difficulty sleeping, 
controlling his anger, and experiencing crying spells.  New 
medications were administered.  Global Assessment of 
Functioning (GAF) scores of 25 on admission and 55 on 
discharge were recorded. 

A March 2002 VA hospital report indicates that the veteran 
had been referred from the VA outpatient PTSD program for 
evaluation of PTSD symptoms.  An ongoing course of 
medications was noted.  The veteran lived in a mostly 
isolated manner but he had good support from his two sons.  
Since 1995, the veteran had been receiving psychotherapy, 
medical supervision by a VA physician, and home therapy.  The 
veteran reported that his symptoms had been growing worse in 
the last few months.  He had been experiencing more 
flashbacks, nightmares, irritability, anger, and isolation.  
He also experienced panic attacks.  The veteran was divorced.  
He currently lived by himself and was not involved in any 
intimate or close relationship except for his sons.  He was 
socially isolated most of the time.  He would spend his day 
going to PTSD related care meetings.  The diagnoses included 
PTSD and a GAF score of 45 was assessed.

A March 2002 VA psychosocial report indicates that the 
veteran had held many jobs for a short period.  He reported 
that he could not get along with people and he reported 
having continuous anger with co-workers and being paranoid 
about being picked on at work.  The diagnosis was PTSD and a 
GAF score of 45 was noted.

An April 2002 VA treatment note indicates that the veteran 
had been hospitalized seven times for PTSD and received 
ongoing psychiatric care on an outpatient basis.  He 
currently was taking five psychiatric medications for his 
PTSD.

A December 2002 VA treatment note indicates that the veteran 
was seen in individual therapy.  He continued to be active in 
his case management.  The veteran was experiencing increased 
PTSD symptoms.  A May 2003 report indicates that the veteran 
reported that his PTSD symptoms had been manageable for the 
most part.  He still had times when he would startle easily 
and avoid crowds.  In October 2003, the veteran noted having 
had a lot of problems with nightmares, flashbacks, 
depression, and paranoid feelings.  He reported that he was 
unable to work as he would become very paranoid, not follow 
instructions, and become irritated when he had attempted to 
work.  

Additional outpatient records from 2003 to early 2005 show 
that the veteran was receiving VA mental health clinic 
treatment on at least a weekly basis and sometimes two to 
three times a week.  

Service connection is in effect for PTSD, evaluated as 50 
percent disabling since the original grant of entitlement to 
compensation status on October 21, 1996 under DC 9411 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part. 4.  

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2004).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  

The Court has ruled that the three criteria for a 100 percent 
rating are each independent bases for awarding a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).  In other 
words, if the veteran is found to be demonstrably unable to 
obtain or retain employment, the regulations provide for a 
100 percent rating.

The "new" regulations pertaining to rating psychiatric 
disabilities are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2004) and are set forth in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Under the old rating criteria, the record shows that the 
veteran has been demonstrably unable to retain a full time 
job.  VA treatment records show that the veteran suffers from 
PTSD symptomatology to include nightmares, flashbacks, 
intrusive thoughts, avoidance behavior, anger, irritability, 
depression, paranoia, panic attacks, difficulty sleeping, 
difficulty controlling his anger, crying spells, and social 
isolation.  The veteran has repeatedly indicated in the 
treatment records that he could not get along with co-
workers, that he had feelings of anger, paranoia, and 
irritability with co-workers and supervisors, and that he was 
unable to follow instructions when he attempted to work.  

The veteran's work history since the inception of this claim 
shows that he has, in fact, been unable to sustain 
employment.  The longest post service period of time that the 
veteran had managed to maintain employment was seven years.  
He had not worked at all since the mid-1990s.  The veteran 
has indicated that his VA treatment professionals had 
indicated to him that he was unable to work.  A review of the 
treatment records substantiates this statement.  

Recently assigned GAF scores generally have ranged from the 
mid 40s to the mid-50s.  These scores reflect an individual 
who suffers from significant symptoms with significant impact 
on the individual's ability to retain employment.  It must be 
stressed that the veteran's PTSD symptoms have continued to 
seriously impact on his employability despite the fact that 
he has been hospitalized a number of times for psychiatric 
disability, he has received ongoing individual and group 
psychotherapy, and he has been followed by a physician for 
the administration of a course of psychiatric medications (to 
include as many as five different medications at one time).  

The Board finds the March 2002 report of VA hospitalization 
to be especially persuasive with regard to the impact that 
the veteran's PTSD symptoms have on his employability.  This 
hospital report indicates that the veteran was referred for 
an inpatient evaluation of his PTSD symptoms.  Based on a 
review of the medical record and the current inpatient 
evaluation, a GAF score of 45 was assessed.  This denotes an 
individual who suffers from serious symptoms and is unable to 
keep a job. 

Moreover, the Board notes that the SSA has determined that 
the veteran has been deemed as being disabled under SSA law 
and regulations primarily due to psychoneurotic disability.  
This determination adds significant corroboration to the VA 
medical record.

Based on the totality of the evidence, the Board finds that 
the veteran's symptoms and occupational adjustment dating 
from the filing of the instant claim on October 21, 1996 to 
the current time, more nearly approximate the criteria for 
the assignment of a 100 percent evaluation for PTSD as the 
veteran has been demonstrably unable to retain employment.  
This evidence therefore supports the assignment of a 100 
percent evaluation under the old rating criteria from the 
date of his claim on October 21, 1996 under the holding in 
Johnson, supra.  As this determination encompasses the entire 
period of time under adjudication, additional inquiry under 
Fenderson is not indicated.

On the other hand, the evidence of record does not show that 
the veteran suffers from total occupational and social 
impairment as would be necessary for the assignment of a 100 
percent rating under the new rating criteria.  38 C.F.R. 
§ 3.951 (preservation of disability ratings) provides that a 
readjustment of the Schedule for Rating Disabilities shall 
not be grounds for reduction of a disability rating in effect 
on the date of the readjustment unless medical evidence 
establishes that the disability to be evaluated has actually 
improved.  In this case, the medical evidence (as detailed 
above) shows that the veteran's PTSD has not improved 
relative to his ability to retain employment.  Thus, as a 100 
percent rating is properly assigned under the old rating 
criteria prior to November 7, 1996, the readjustment of the 
psychiatric rating criteria from November 7, 1996 shall not 
be grounds to reduce the veteran's 100 percent rating.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), applies to 
the veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board normally would consider whether addressing 
the veteran's claim on the merits would cause prejudice to 
him.  In this case, however, as the benefit sought on appeal 
(entitlement to the highest possible schedular rating for 
PTSD) is being granted in full, the Board finds no prejudice 
has resulted to the veteran's due process rights by the 
Board's action in this matter.


ORDER

From October 21, 1996, entitlement to a 100 percent rating 
for the service connected PTSD is granted, subject to the law 
and regulations governing the award of monetary benefits.  



REMAND

The veteran contends that the RO erred by failing to grant 
his claim of entitlement to TDIU benefits.

In January 1999, the veteran filed a claim of entitlement to 
TDIU benefits.  By rating decision in June 2000, entitlement 
to TDIU benefits was denied.  The veteran submitted a timely 
notice of disagreement with the rating denial of TDIU 
benefits in February 2001.  See 38 C.F.R. § 20.201 (2004).  
The RO, therefore, must provide the veteran with a statement 
of the case dealing with the additional issue of entitlement 
to TDIU benefits.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  (When an NOD is filed, the Board should remand, 
rather than refer the issue to the RO for the issuance of a 
statement of the case.)

By decision of the Board in September 2003, in concert with 
the holding in Manlincon, the claim of entitlement to TDIU 
benefits was remanded to the RO for the issuance of a 
statement of the case.  This development has not been 
accomplished.  In the case of Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand was necessary due to 
the RO's failure to follow the directives in the Board's 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Accordingly, the RO should 
issue a statement of the case to the veteran with regard to 
the claim of entitlement to TDIU benefits. 

Accordingly, the case is REMANDED for the following action:

With regard to the June 2000 rating 
decision denying entitlement to TDIU 
benefits, the veteran should be provided 
with a statement of the case which 
conforms with the requirements of 38 
U.S.C.A. § 7105(d) (1).  In particular, 
the statement of the case should provide 
the veteran with a discussion of how 
applicable laws and regulations affect 
the RO's decision and a summary of the 
reasons and bases for such decision.  The 
veteran and his representative should be 
given an opportunity to respond to the 
statement of the case, and they should be 
advised that a timely substantive appeal 
must be submitted if he elects to have 
the Board consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


